Citation Nr: 1507920	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 31, 2009, for the grant of service connection for hypertension.   


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service from October 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions in November 2010 and January 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the first decision, the RO granted service connection for PTSD; and in the second, it granted service connection for hypertension; both effective December 31, 2009.  

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.


FINDING OF FACTS

The RO received the Veteran's initial claim for service connection for hypertension on December 31, 2009. 
.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than December 31, 2009, for the award of service connection for hypertension are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has come before the Board asking that the effective date for the granting of service connection for hypertension and PTSD be made earlier than December 31, 2009.  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2014), or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  This appeal turns on the question of when the Veteran filed his claim for service connection and does not involve any medical question; hence an examination or medical opinion is not required.

Laws and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3. 400 (2014).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a) (West 2014).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 9, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2014).  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

C.  Facts and Discussion

The Veteran's last period of active service ended on January 16, 1970. The record reflects that after he was discharged from service, he Veteran applied for VA education benefits.  He also submitted a claim for entitlement to service connection for "nerves," a right foot disability, and "drugs" in 1971.  There is no indication of a claim for service connection for hypertension prior to December 31, 20009.  

The Veteran had contact with VA in 1982, 1985 and February 1989, but there was no mention of hypertension.  The next contact between the Veteran and VA was in December 2009.  On December 31, 2009, VA received the Veteran's claim for service connection for hypertension.  The RO established an effective date for service connection as of the date of receipt of his claim for service connection.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a), 3. 400 (2014).  

The Veteran filed a notice of disagreement (NOD) with the effective date assigned.  The appeal has now reached the Board.  The Veteran contends that the effective date assigned for the award of service connection for hypertension and PTSD, contending that his service-connected disabilities have been disabling since he left service in January 1970. 

Neither the Veteran nor his representative has argued that he submitted an earlier claim for service connection.  The Veteran has argued that he is entitled to an earlier effective date because hypertension may have been present in service and he was entitled to service connection at the time of his discharge from service.


Even if the Veteran's contention is correct, and he was entitled to service connection as of the day after his discharge from service; the effective date would be the latter of the date entitlement arose or the claim was received.  In this case the latter of these events is the date the claim was received.  The effective date is; therefore, properly fixed as of the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2014).

VA is not required to anticipate a potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 2009 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for PTSD or hypertension was filed earlier than December 31, 2009.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

Because there was no claim for service connection for hypertension prior to December 31, 2009; an effective date prior to that date is denied.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to an effective date earlier than December 31, 2009, for the granting of service connection for hypertension is denied.



REMAND

The Veteran filed a claim for service connection for "nerves" in March 1971.  This claim is deemed to encompass PTSD.  Clemons v. Shinseki, 23 Vet App 1 (2009).  The RO denied this claim by way of a letter sent to the Veteran in August 1971.  There is no indication that he submitted a notice of disagreement within a year of the notice, but in September 1971, the RO received service personnel records.  This required reconsideration of the prior denial.  38 C.F.R. § 3.156(b)-(c) (2014) (formerly 38 C.F.R. § 3.156(a)-(b) (1971)).  In essence the claim remained pending until the November 2010 decision granting service connection for PTSD.

Because there was a pending claim within a year of the Veteran's discharge from service, the proper effective date depends on when entitlement arose.  38 U.S.C.A. § 5110(a).  Entitlement would arise when PTSD was diagnosable.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  A retrospective diagnosis could support an earlier date of onset.  Young v. McDonald, 1353-4.  

In this case a retrospective opinion is needed as to the date of onset of the current PTSD.  

Accordingly, this appeal is REMANDED for the following:

1.  Obtain a retrospective medical opinion as to the earliest date when PTSD was as likely as not present or diagnosable.  The examiner should review the claims file, including the service department records, the Veteran's letters written during service and the post service treatment and examination records and lay evidence.  The examiner should provide reasons for these opinions.

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


